Title: Samuel Osgood to John Adams, 14 Nov. 1786
From: Osgood, Samuel
To: Adams, John


          
            
              Sir—
            
            

              New York

              Novr. 14th. 1786
            
          

          I have taken the Liberty to enclose to you several Papers relative
            to some private Business
           I have to request that you will take the Trouble to examine them,
            & if the Money can be obtained to receive it in Part of your Salary on Account
            of the united States; for which I shall be able to obtain Payment here
          I have written to Robert Barclay (who has the Accounts & a
            Power of Attorney from Mary Franklin to collect & receive the Money) to advise
            with you upon the Matter; & if he can obtain the Money to pay it to you.—
          The whole Amount is £1799. 6.3 in which it included a Sum of £140.,
            due to Daniel Bowne—If this can be obtained he requests you will be kind enough to
            receive it on the Principles before mentioned.—
          If there should be no Prospect of recovering any Part of it, which
            however I cannot suppose is the Case, I shall be much obliged to you for favoring me
            with your Opinion in this Respect; Or if any Thing farther is necessary to be done on my
            Part to facilitate the Settlement.—
          The Bearer of this Letter is John Franklin who, altho of the
            Society of Friends, was so warmly & zealously attached to the American Cause
            that the British in the Year 1780, took him up & after having confined him a
            considerable Time sent him out of New York—
          If he should stand in need of your Advice in any Matters, I beg
            Leave to recommend him to your friendly Notice.—
          Upon farther Consideration, I have omitted enclosing the Papers, as
              Mr. Barclay has them—
          I am with great Respect / Your Excellency’s / most obedient
            Servant

          
            
              Samuel Osgood
            
          
        